NOTICE OF ALLOWANCE 

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Johnston et al. (U.S. Publication No. 2016/0361675) discloses a microbiocidal filtration system (paragraph 11) comprising:
A set of solid chlorhexidine (CX) particles (101/201) disposed on a porous matrix to form a microbiocidal filter (paragraphs 56, 57 and 65) wherein the chlorhexidine particles are permanently affixed to the porous matrix (Figures 1-6);
Said affixed chlorhexidine particles comprising from 0.05-95% of the combined weight of the porous matrix and the chlorhexidine particles affixed thereto (paragraph 98); and 
Wherein said system comprising a microbiocidal capacity such that, within the sustainable throughput volume of an aqueous flow, the filter kills or otherwise inactivates pathogens from an influent such that at a minimum the reduction of live cells between influent and effluent occurs to a degree selected from the group consisting of the following:
i) a 6.6-log reduction in coliform bacteria Escherichia coli or Klebsiella terrigena
for samples having 1 x 107 live cells / 100 mL influent;
ii) a 4-log reduction in a Coronavirus strain or process resistant viruses poliovirus
1 (LSc) or rotavirus (Wa or SA-11) for samples having 1 x 107 viral particles /
L influent;

iii) a 3-log reduction in cysts of Giardia muris or Giardia lamblia, for samples
having a concentration in the range of 1 x 106 to 1 x 107 organisms / L influent;
and
iv) a 3.8 log reduction in a Legionella bacterial strain for samples having 6 x 103
live cells / L influent (paragraphs 12-47).
The instantly claimed invention is distinctly different from the closest prior art in that Johnston does not disclose that the CX particles have the characteristics as set forth in a(i-iv) of claim 1, the porous matrix has the characteristics as set forth in b(i-iii) of claim 1 or the release of dissolved chlorhexidine as set forth in c(iii[A-D]) of claim 1 when the fluid is aqueous.
As such, independent claim 1, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799